
	

114 S1791 IS: To amend the Delta Development Act to include Vernon and Sabine parishes in the definition of the term “Lower Mississippi”.
U.S. Senate
2015-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1791
		IN THE SENATE OF THE UNITED STATES
		
			July 16, 2015
			Mr. Vitter (for himself and Mr. Cassidy) introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To amend the Delta Development Act to include Vernon and Sabine parishes in the definition of the
			 term Lower Mississippi.
	
	
 1.Vernon and Sabine parishesSection 4(2)(D) of the Delta Development Act (42 U.S.C. 3121 note; Public Law 100–460) is amended by inserting Vernon, Sabine, after Webster.
		
